        Case 4:20-cv-01392-BSM Document 16 Filed 04/06/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

LEODIS RANDLE,                                                         PETITIONER
Reg. # 25064-009

v.                         CASE NO. 4:20-CV-01392-BSM

BUREAU OF PRISONS, et al.                                             RESPONDENT
                                       ORDER

      After de novo review of the record, United States Magistrate Jerome T. Kearney’s

recommended disposition [Doc. No. 11] is adopted. Leodis Randle’s petition [Doc. No. 1]

is dismissed without prejudice.

      IT IS SO ORDERED this 6th day of April, 2021.



                                                ________________________________
                                                UNITED STATES DISTRICT JUDGE
